TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00241-CR







Adolfo Aguilar, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL

DISTRICT

NO. 94-427-K368, HONORABLE BURT CARNES, JUDGE PRESIDING






PER CURIAM


Adolfo Aguilar seeks an out-of-time appeal from a judgment of conviction for theft. 
According to his motion and supporting documents, appellant tendered his pro se notice of appeal over one
year and nine months after sentence was imposed.

Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte v. State,
860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  We
lack authority to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).  Appellant must await this
Court's mandate of dismissal, after which he may file a post-conviction application for writ of habeas corpus
seeking an out-of-time appeal.  Tex. Code Crim. Proc. Ann. art. 11.07, § 2 (West Supp. 1997).

Appellant's motion for out-of-time appeal is dismissed.  The appeal is dismissed.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:  May 15, 1997

Do Not Publish